Order entered December 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00944-CV

                   CORINTH INVESTOR HOLDINGS, LLC, Appellant

                                               V.

                                 MARK BENNETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12135

                                           ORDER
       We GRANT appellant’s December 21, 2015 unopposed second motion for an extension

of time to file a reply brief. Appellant shall file a reply brief by JANUARY 4, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE